

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE"ACT") OR APPLICABLE STATE SECURITIES
LAWS. SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
COUNSEL TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
 
CONVERTIBLE DEBENTURE


FOR VALUE RECEIVED, bioMETRX, Inc., a Delaware corporation (hereinafter called
the "BORROWER" or “COMPANY”), hereby promises to pay to the order of
___________________________,___________or its registered assigns (the "HOLDER")
the sum of ________________ U.S. Dollars (U.S. $________), on June 29, 2008 (the
"MATURITY DATE"), and to pay interest (“Interest”) on the unpaid principal
balance hereof at the rate of eight percent (8%) per annum (the “Interest Rate”)
from December 29, 2006 (the "ISSUE DATE") until the same becomes due and
payable, whether on a Principal Payment Due Date, at maturity or upon
acceleration or otherwise. Interest shall commence accruing on the Issue Date,
shall be computed on the basis of a 365-day year and the actual number of days
elapsed and shall be payable quarterly (as further described below), in cash or,
to the extent not yet paid, at maturity or upon acceleration in accordance with
the terms hereof. Payments of Interest shall be due and payable (i) quarterly,
on each January 1, April 1, July 1 and October 1 after the Issue Date, (ii) on
each Conversion Date (as to that principal amount then being converted) and
(iii) on the Maturity Dated (each such date, an “Interest Payment Date”)
Provided that the Equity Payment Conditions (as defined below) have been met on
each of the five Trading Days immediately preceding the date of payment of
Interest Payment Shares (as defined below) and provided that interest is paid
timely, the Borrower may pay the interest payable on this Debenture with
registered, free-trading shares of Common Stock (“Interest Payment Shares”) with
an attributed value per share equal to 80% of the Market Price (as defined in
Section 1 hereof) as calculated on the date that such interest is due to be paid
hereunder, or as calculated on the date that such Interest Payment Shares are
delivered to the Holder, whichever is less. This Convertible Debenture
(including all Convertible Debentures issued in exchange, transfer or
replacement hereof, this "Debenture") is one of an issue of Convertible
Debentures issued pursuant to the Securities Purchase Agreement on the Closing
Date (collectively, the "Debentures" and such other Convertible Debentures, the
"Other Debentures"). 


Except as otherwise expressly provided herein, this Debenture may not be prepaid
by the Borrower. All payments due hereunder (to the extent not converted into
Common Stock, par value $0.001 per share, of the Borrower (the "COMMON STOCK")
in accordance with the terms hereof) shall be made in lawful money of the United
States of America provided that, to the extent that any accrued interest has not
been paid when due, at the option of the Holder, in whole or in part, such
accrued and unpaid interest may, upon written notice to the Borrower, be added
to the principal amount of this Debenture, in which event interest shall accrue
thereon in accordance with the terms of this Debenture and such additional
principal amount shall be convertible into Common Stock in accordance with the
terms of this Debenture. All payments shall be made at such address as the
Holder shall hereafter give to the Borrower by written notice made in accordance
with the provisions of this Debenture. Whenever any amount expressed to be due
by the terms of this Debenture is due on any day which is not a business day,
the same shall instead be due on the next succeeding day which is a business
day.



--------------------------------------------------------------------------------


The following terms shall apply to this Debenture:


Section 1. Certain Definitions. Capitalized terms used and not otherwise defined
herein that are defined in that certain Securities Purchase Agreement, of date
even herewith, pursuant to which the Debenture was originally issued (the
"SECURITIES PURCHASE AGREEMENT" or the “PURCHASE AGREEMENT”), shall have the
meanings given such terms in the Securities Purchase Agreement. For the purposes
hereof, the following terms shall have the following meanings:
 
"BUSINESS DAY" shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York, New York are authorized or
required by law or executive order to remain closed.
 
“CLOSING DATE” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) each Holder’s obligations to pay the Subscription
Amount and (ii) the Corporation’s obligations to deliver the Securities have
been satisfied or waived.


"CLOSING PRICE," as of any date, means the last sale price of the Common Stock
on the PRINCIPAL MARKET as reported by Bloomberg or, if the PRINCIPAL MARKET is
not the principal trading market for such security, the last sale price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, Inc., or if no last sale
price of such security is available on the PRINCIPAL MARKET for such security or
in any of the foregoing manners, the average of the bid prices of any market
makers for such security that are listed in the "pink sheets" by the National
Quotation Bureau, Inc. If the Closing Price cannot be calculated for such
security on such date in the manner provided above, the Closing Price shall be
the fair market value as mutually determined by the Company and the Holder.


"CONVERTIBLE SECURITIES" means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.


"DEBENTURES" shall be deemed to refer to this Debenture, all other convertible
debentures issued pursuant to the Purchase Agreement and all convertible
debentures issued in replacement hereof or thereof or otherwise with respect
hereto or thereto.


2

--------------------------------------------------------------------------------


“EFFECTIVE DATE” shall have the meaning ascribed to it in the Registration
Rights Agreement.


“EQUITY PAYMENT CONDITIONS” shall mean, during the each Trading Day of the
period in question, (i) the Corporation shall have duly honored all conversions
scheduled to occur or occurring by virtue of one or more Notices of Conversion,
if any, (ii) all Required Cash Payments shall have been paid; (iii) no Events of
Default have occurred that have not been cured, (iv) there is an effective
Registration Statement pursuant to which the Holder is permitted to utilize the
prospectus thereunder to resell all of the Conversion Shares, Warrant Shares and
other shares issued or issuable pursuant to the Transaction Documents (and the
Corporation believes, in good faith, that such effectiveness will continue
uninterrupted for the foreseeable future)(or such shares may be resold, without
restriction, pursuant to Rule 144(k)), (v) the Common Stock is trading on the
Principal Market and all of the shares issuable pursuant to the Transaction
Documents are listed for trading on a Principal Market (and the Corporation
believes, in good faith, that trading of the Common Stock on a Principal Market
will continue uninterrupted for the foreseeable future), (vi) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the shares issuable pursuant to the
Transaction Documents, (vii) the Company has not been a party to a Major
Transaction, (viii) all of the shares issued or issuable pursuant to the
transaction proposed would not violate the 4.99% Beneficial Ownership Limitation
(or the 9.99% Beneficial Ownership Limitation, as applicable) and would not
cause the number of shares issued to the Holder to exceed the Pro Rata Exchange
Cap Amount (as defined in the Securities Purchase Agreement) or the Conversion
Cap, (ix) the daily trading volume of the Company’s common stock for each such
Trading Day exceeds $50,000, and (x) no public announcement of a pending or
proposed Major Transaction or acquisition transaction has occurred that has not
been consummated.


"INDEBTEDNESS" of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
"capital leases" in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business),
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments, (iv) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, (viii) all obligations
issued, undertaken or assumed as part of any financing facility with respect to
accounts receivables of the Company and its Subsidiaries, including, without
limitation, any factoring arrangement of such accounts receivables and (ix) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (i) through (viii) above.


3

--------------------------------------------------------------------------------


“ISSUE DATE” shall mean the date of the first issuance of any Debenture
regardless of the number of transfers of any particular Debenture.


"MARKET PRICE," as of any date, means the Volume Weighted Average Price (as
defined herein) of the Company’s Common Stock during the five (5) consecutive
trading day period immediately preceding the date in question.


"OPTIONS" means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.


"PERSON" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.


“PRINCIPAL MARKET” shall have the meaning ascribed to it in the Securities
Purchase Agreement by and between the Company and the Holder.


“REGISTRATION RIGHTS AGREEMENT” shall have the meaning ascribed to it in the
Securities Purchase Agreement.


“SHARES” shall mean the shares of Common Stock issuable upon conversion of the
Debentures.


“SUBSCRIPTION AMOUNT” shall mean, as to each Buyer, the amount to be paid for
the Debenture purchased pursuant to the Purchase Agreement as specified in
Section 10 of the Purchase Agreement, in United States Dollars and in
immediately available funds.


“SUBSIDIARIES” shall have the meaning ascribed to it in the Securities Purchase
Agreement.


"TRADING DAY" shall mean any day on which the Common Sock is traded for any
period on the PRINCIPAL MARKET, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.


4

--------------------------------------------------------------------------------


“TRANSACTION DOCUMENTS” shall have the meaning ascribed to it in the Securities
Purchase Agreement.


The "VOLUME WEIGHTED AVERAGE PRICE" or “VWAP” for any security as of any date
means the volume weighted average sale price on the Principal Market, as
reported by, or as calculated based upon data reported by, Bloomberg Financial
Markets or an equivalent, reliable reporting service mutually acceptable to and
hereafter designated by holders of a majority in interest of the Debentures and
the Company ("BLOOMBERG") or, if no volume weighted average sale price is
reported for such security, then the last closing trade price of such security
as reported by Bloomberg, or, if no last closing trade price is reported for
such security by Bloomberg, the average of the bid prices of any market makers
for such security that are listed in the "pink sheets" by the National Quotation
Bureau, Inc. If the Volume Weighted Average Price is to be determined over a
period of more than one trading day, then “Volume Weighted Average Price” for
the period shall mean the volume weighted average of the daily Volume Weighted
Average Prices, determined as set forth above, for each business day during the
period. If the volume weighted average price cannot be calculated for such
security on such date in the manner provided above, the volume weighted average
price shall be the fair market value as mutually determined by the Company and
the holders of a majority in interest of the Debentures being converted for
which the calculation of the volume weighted average price is required in order
to determine the Conversion Price of such Debentures.
 
Section 2. Conversion.


(a) Conversion Right.
 
(i)  Conversion Timing and Amount. Subject to the limitations on conversion
contained herein, the record Holder of this Debenture shall have the right from
time to time, and at any time on or after the Issue Date hereof to convert any
of all of the Debentures (plus any accrued and unpaid interest, Failure Payments
and other Required Cash Payments) into fully paid and non-assessable shares of
Common Stock, or any shares of capital stock or other securities of the Company
into which such Common Stock shall hereafter be changed or reclassified, at the
Conversion Price (as defined in Section 2(b) below, subject to adjustment as
provided herein) determined as provided herein (a "CONVERSION"). The Conversion
Rights set forth in this Section 2 shall remain in full force and effect
immediately from the Issue Date until the Debenture is paid in full regardless
of the occurrence of an Event of Default.
 
(ii)  Limitation On Conversion. Notwithstanding the above, in no event shall the
Holder be entitled to convert any portion of this Debenture in excess of that
portion of this Debenture upon conversion of which the sum of (1) the number of
shares of Common Stock beneficially owned by the Holder and any applicable
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Debenture, the
unexercised Warrants or the unexercised or unconverted portion of any other
security of the Company subject to a limitation on conversion or exercise
analogous to the limitations contained herein)(the “Beneficially Owned Shares”)
and (2) the number of shares of Common Stock issuable upon the conversion of the
portion of the Debenture with respect to which the determination of this proviso
is being made, would result in beneficial ownership by the Holder and its
affiliates of more than 4.99% of the outstanding shares of Common Stock (the
“4.99% BENEFICIAL OWNERSHIP LIMITATION”). For purposes of the proviso to the
immediately preceding sentence, (i) beneficial ownership shall be determined by
the Holder in accordance with Section 13(d) of the Exchange Act and Regulations
13D-G thereunder, except as otherwise provided in clause (1) of such proviso to
the immediately preceding sentence, and PROVIDED THAT the 4.99% Beneficial
Ownership Limitation shall be conclusively satisfied if the applicable Notice of
Conversion includes a signed representation by the Holder, if requested by the
Company, that the issuance of the shares in such Notice of Conversion will not
violate the 4.99% Beneficial Ownership Limitation, and the Company shall not be
entitled to require additional documentation of such satisfaction.


5

--------------------------------------------------------------------------------


The parties agree that, in the event that the Company receives any tender offer
or any offer to enter into a merger with another entity whereby the Company
shall not be the surviving entity (an “Offer”), in the event of a Forced
Conversion by the Company in accordance with Section 2(g) hereof, or in the
event that Default Shares are being issued to the Holder pursuant to Section 13
hereof, then “4.99%” shall be automatically revised immediately after such offer
to read “9.99%” each place it occurs in the first paragraph of this Section
2(a)(ii) above. Notwithstanding the above, Holder shall retain the option to
either exercise or not exercise its option(s) to acquire Common Stock pursuant
to the terms hereof after an Offer. In addition, the 4.99% Beneficial Ownership
Limitation provisions of this Section 2(a)(ii) may be waived by such Holder, at
the election of such Holder, upon not less than 61 days’ prior notice to the
Company, to change the 4.99% Beneficial Ownership Limitation to 9.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon conversion of this Debenture held
by the Holder and the provisions of this Section 2(a)(ii) shall continue to
apply. The limitations on conversion set forth in this subsection are referred
to as the “Beneficial Ownership Limitations.” Upon such a change by a Holder of
the Beneficial Ownership Limitation from such 4.99% limitation to such 9.99%
limitation, the Beneficial Ownership Limitation may not be further waived by
such Holder. The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this Section
2(ii) to correct this paragraph (or any portion hereof) which may be defective
or inconsistent with the intended Beneficial Ownership Limitation herein
contained or to make changes or supplements necessary or desirable to properly
give effect to such limitation. 
 
(iii)          Maximum Exercise of Rights. In the event the Holder notifies the
Company that the exercise of the rights described in this Section 2 or the
issuance of Payment Shares (as defined in the Securities Purchase Agreement) or
other shares of Common Stock issuable to the Holder under the terms of the
Transaction Documents (collectively, “Issuable Shares”) would result in the
issuance of an amount of common stock of the Company that would exceed the
maximum amount that may be issued to a Holder calculated in the manner described
in Section 2(a)(ii) of this Agreement, then the issuance of such additional
shares of common stock of the Company to such Holder will be deferred in whole
or in part until such time as such Holder is able to beneficially own such
common stock without exceeding the maximum amount set forth calculated in the
manner described in Section 2(a)(ii) of this Agreement. The determination of
when such common stock may be issued shall be made by each Holder as to only
such Holder.
 
6

--------------------------------------------------------------------------------


(iv)  Calculation of Conversion Amount. The number of shares of Common Stock to
be issued upon each conversion of this Debenture shall be determined by dividing
the Conversion Amount (as defined herein) by the applicable Conversion Price.
The term "CONVERSION AMOUNT" means, with respect to any conversion of the
Debenture, the sum of (1) the principal amount of the Debenture to be converted
in such conversion, PLUS (2) all accrued and unpaid Interest thereon for the
period beginning on the Issue Date and ending on the Conversion Date (as defined
in Section 2(d) hereof), PLUS (3) at the Holder's option, any Failure Payments
or other Required Cash Payment owed to the Holder.


(b) Conversion Price.


(i) Initial Conversion Price. The "CONVERSION PRICE" shall initially equal $1.00
(the "INITIAL CONVERSION PRICE") (subject to resets and adjustments pursuant to
the terms of this Debenture and subject to equitable adjustments for stock
splits, stock dividends or rights offerings by the Company relating to the
Company's securities or the securities of any subsidiary of the Company,
combinations, recapitalization, reclassifications, extraordinary distributions
and similar events).


(ii) Dispute Resolution. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Volume Weighted Average Price
or the arithmetic calculation of the Conversion Price, Failure Payment Amount,
Required Cash Payment amount, or Dividend calculation, or any redemption price,
redemption amount, Default Amount or similar calculation, the Company shall
submit the disputed determinations or arithmetic calculations via facsimile
within two (2) Business Days of receipt, or deemed receipt, of the Conversion
Notice, any redemption notice, Default Notice or other event giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation within two (2) Business
Days of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within two (2) Business Days submit via
facsimile (a) the disputed determination of the Closing Bid Price, the Closing
Sale Price or the Volume Weighted Average Price to an independent, reputable
investment bank selected by the Company and approved by the Holder or (b) the
disputed arithmetic calculation of the Conversion Price or any redemption price,
redemption amount or Default Amount to the Company’s independent, outside
accountant. The Company, at the Company’s expense, shall cause the investment
bank or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
five (5) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.


7

--------------------------------------------------------------------------------


(c) Reservation of Shares.


(i) Increase and Maintenance of Authorized and Reserved Amount. The Company
represents that the aggregate number of its authorized shares is at least
25,000,000 shares and covenants that is will initially reserve (the “INITIAL
SHARE RESERVATION”) from its authorized and unissued Common Stock a number of
shares of Common Stock equal to at least 150% of the initial principal amount of
this Debenture, divided by Conversion Price in effect on the Issue Date of this
Debenture, free from preemptive rights, to provide for the issuance of Common
Stock upon the conversion of this Debenture. Company further covenants that,
beginning on the Issue Date hereof, and continuing throughout the period that
any portion of this Debenture is outstanding, the Company will reserve from its
authorized and unissued Common Stock a sufficient number of shares (the
“RESERVED AMOUNT”), free from preemptive rights, to provide for the issuance of
Common Stock upon the full conversion of this Debenture. The Reserved Amount
shall be increased from time to time in accordance with the Company's
obligations pursuant to Section 4(h) of the Purchase Agreement. The Company
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable. In addition, if the Company shall issue any
securities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Debenture shall be convertible
at the then applicable Conversion Price, the Company shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding portion of this Debenture.


(ii) Conversion Failure. If, at any time a Holder of this Debenture submits a
Notice of Conversion, and the Company does not have sufficient authorized but
unissued shares of Common Stock available to effect such conversion in
accordance with the provisions of this Section 2 (a "CONVERSION FAILURE"), the
Company shall issue to the Holder all of the shares of Common Stock which are
then available to effect such conversion. The portion of the Debenture which the
Holder included in its Notice of Conversion and which exceeds the amount which
is then convertible into available shares of Common Stock (the "EXCESS AMOUNT")
shall, notwithstanding anything to the contrary contained herein, not be
convertible into Common Stock in accordance with the terms hereof until (and at
the Holder's option at any time after) the date additional shares of Common
Stock are authorized and duly reserved for issuance by the Company to permit
such conversion.


The Company shall use its best efforts to authorize and reserve a sufficient
number of shares of Common Stock as soon as practicable following the earlier of
(i) such time that the Holder notifies the Company or that the Company otherwise
becomes aware that there are or likely will be insufficient authorized, reserved
and unissued shares to allow full conversion of outstanding amount of the
Debenture and (ii) a Conversion Failure. The Company shall send notice to the
Holder of the authorization of additional shares of Common Stock, the
Authorization Date and the amount of the Holder's accrued Conversion Failure
Payments.


8

--------------------------------------------------------------------------------


The Reserved Amount shall be allocated pro rata among the Holders of Debentures
based on the original Principal Amount of the Debenture initially issued to each
Holder divided by the aggregate principal amount of all Debentures issued to all
buyers in the Offering (where the “Offering” shall mean the offering of
debentures pursuant to the Securities Purchase Agreement). In the event a holder
shall sell or otherwise transfer such Holder’s Debenture, each transferee shall
immediately be allocated a pro rata portion of such transferor’s Reserved
Amount. Any portion of the Reserved Amount which remains allocated to any person
or entity which does not hold any Debenture shall be allocated to the remaining
holders of Debentures, pro rata based on the Holder’s Fully Diluted Holdings at
the time of such allocation.


(d) Method of Conversion.


(i) Mechanics of Conversion. Subject to Section 2(a) and the other provisions of
this Debenture, this Debenture may be converted into Common Stock by the Holder
in whole or in part at any time and from time to time after the Issue Date, by
(A) submitting to the Company a duly executed notice of conversion in the form
attached hereto as Exhibit A ("NOTICE OF CONVERSION") by facsimile dispatched
prior to Midnight, New York City time (the "CONVERSION NOTICE DEADLINE") on the
date specified therein as the Conversion Date (as defined herein) (or by other
means resulting in written notice to the Company on the date specified therein
as the Conversion Date) to the office of the Company; which notice shall specify
the principal amount of this Debenture to be converted (plus the dollar amount
of any accrued but unpaid Interest Failure Payments, or other Required Cash
Payments that the Holder elects to convert into Common Stock), the applicable
Conversion Price, and the number of shares of Common Stock issuable upon such
conversion; and (B) subject to Section 2(d)(vi), surrendering the certificate
(“Debenture Certificate”) representing a share Debenture at the principal office
of the Company.


(ii) Conversion Date. The "CONVERSION DATE" shall be the date specified in the
Notice of Conversion, provided that the Notice of Conversion is submitted by
facsimile (or by other means resulting in, or reasonably expected to result in,
written notice) to the Company or its Transfer Agent before Midnight, New York
City time, on the date so specified, otherwise the Conversion Date shall be the
date that the Notice of Conversion (or a facsimile thereof) is first received by
the Company or its Transfer Agent. The person or persons entitled to receive the
shares of Common Stock issuable upon conversion shall be treated for all
purposes as the record holder or holders of such securities as of the Conversion
Date.


(iii) Delivery of Common Stock Upon Conversion. Upon submission of a Notice of
Conversion, the Company shall, within three (3) business days after the
Conversion Date (the "DELIVERY PERIOD"), issue and deliver (or cause its
Transfer Agent so to issue and deliver) in accordance with the terms hereof and
the Purchase Agreement to or upon the order of the Holder that number of shares
of Common Stock (“Conversion Shares”) for the principal amount of this Debenture
(plus the dollar amount of any accrued but unpaid Interest, Failure Payments, or
other Required Cash Payments that the Holder elects to convert into Common
Stock) converted as shall be determined in accordance herewith. Upon the
conversion of this Debenture, the Company shall, at its own cost and expense,
take all necessary action, including obtaining and delivering an opinion of
counsel to assure that the Company's transfer agent shall issue stock
certificates in the name of Holder (or its nominee) or such other persons as
designated by Holder and in such denominations to be specified at conversion
representing the number of shares of common stock issuable upon such conversion.
The Company warrants that no instructions other than these instructions have
been or will be given to the transfer agent of the Company's Common Stock and
that, unless waived by the Holder, the Shares will be free-trading, and freely
transferable, and will not contain a legend restricting the resale or
transferability of the Shares provided the Shares are being sold pursuant to an
effective registration statement covering the Shares or are otherwise exempt
from registration.


9

--------------------------------------------------------------------------------


(iv) Delivery Failure. In addition to any other remedies which may be available
to the Holder, in the event that the Company fails for any reason to effect
delivery of the Conversion Shares by the end of the Delivery Period, or fails to
effect delivery of Default Shares by the Default Share Delivery Deadline (as
defined in Section 7 hereof) (each, a “Delivery Failure”), the Holder, at its
option, will be entitled to revoke all or part of the relevant Notice of
Conversion (a “Conversion Revocation”) or rescind all or part of the notice of
Mandatory Redemption (a “Redemption Revocation”), as applicable, by delivery of
a notice to such effect to the Company whereupon the Holder shall regain the
rights of a Holder of this Debenture with respect to such unconverted portions
of this Debenture and the Company and the Holder shall each be restored to their
respective positions immediately prior to the delivery of such notice, except
that the liquidated damages described herein shall be payable through the date
notice of revocation or rescission is given to the Company.


(v) Obligation of Company to Deliver Common Stock. Upon receipt by the Company
of a Notice of Conversion, the Holder shall be deemed to be the holder of record
of the Common Stock issuable upon such conversion, and, except as otherwise
provided in this Debenture, unless the Company defaults on its obligations
hereunder, all rights with respect to the portion of this Debenture being so
converted shall forthwith terminate except the right to receive the Common Stock
or other securities, cash or other assets, as herein provided, on such
conversion. If the Holder shall have given a Notice of Conversion as provided
herein, the Company's obligation to issue and deliver the certificates for
Common Stock shall be absolute and unconditional, irrespective of the absence of
any action by the Holder to enforce the same, any waiver or consent with respect
to any provision thereof, the recovery of any judgment against any person or any
action to enforce the same, any failure or delay in the enforcement of any other
obligation of the Company to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Company, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with such conversion. The provisions of this subsection are
subject to the provisions of Section 2(d)(iv) hereof.


(vi) Surrender of Debenture Certificates Upon Conversion; Book-Entry.
Notwithstanding anything to the contrary set forth herein, upon conversion of
this Debenture in accordance with the terms hereof, the Holder shall not be
required to physically surrender the Debenture Certificate to the Company unless
all of this Debenture is converted, in which case such Holder shall deliver the
Debenture Certificate being converted to the Company promptly following the
Conversion Date at issue. The Holder and the Company shall maintain records
showing the amount of this Debenture that is so converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this
Debenture Certificate upon each such conversion. In the event of any dispute or
discrepancy, such records of the Company shall be controlling and determinative
in the absence of manifest error.


10

--------------------------------------------------------------------------------


(vii) No Fractional Shares. If any conversion of this Debenture would result in
a fractional share of Common Stock or the right to acquire a fractional share of
Common Stock, such fractional share shall be disregarded and the number of
shares of Common Stock issuable upon conversion of this Debenture shall be the
next higher number of shares.


(viii) Lost or Stolen Debenture Certificates. Upon receipt by the Company of
evidence of the loss, theft, destruction or mutilation of a Debenture
Certificate, and (in the case of loss, theft or destruction) of indemnity
reasonably satisfactory to the Company, and upon surrender and cancellation of
the Debenture Certificate, if mutilated, the Company shall execute and deliver a
new Debenture Certificate of like tenor and date.


(e)  Legends. The Holder understands that the Debenture Certificates and, until
such time as Conversion Shares and any other Issued Common Shares (as defined in
the Purchase Agreement) have been registered under the 1933 Act as contemplated
by the Registration Rights Agreement or otherwise may be sold pursuant to Rule
144 without any restriction as to the number of securities as of a particular
date that can then be immediately sold, the Conversion Shares and any other
Issued Common Shares may bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of the
certificates for such Securities):


"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or applicable state securities laws. The
securities may not be sold, transferred or assigned in the absence of an
effective registration statement for the securities under said Act, or an
opinion of counsel, in form, substance and scope reasonably satisfactory to
counsel to the Company, that registration is not required under said Act or
unless sold pursuant to Rule 144 under said Act."


11

--------------------------------------------------------------------------------


(i) Removal of Legends. The Company will issue and deliver the Conversion Shares
without restrictive legends (including the legend set forth above in this
Section 2(e)), and will remove any restrictive legends on any Conversion Shares
that contain restrictive legends (including the legend set forth above in this
Section 2(e)), in each case when and as required under Section 6(a) of the
Securities Purchase Agreement. The Holder agrees to sell all Securities,
including those represented by a certificate(s) from which the legend has been
removed, in compliance with applicable prospectus delivery requirements, if any.


(ii)  DTC Delivery. In lieu of delivering physical certificates representing the
unlegended shares of common stock (the “Unlegended Shares”), provided the
Holder’s Transfer Agent is participating in the Depository Trust Company ("DTC")
Fast Automated Securities Transfer ("FAST") program, upon request of the Holder,
so long as the certificates therefor do not bear a legend and the Holder is not
obligated to return such certificate for the placement of a legend thereon, the
Company shall cause its Transfer Agent to electronically transmit the Unlegended
Shares to the Holder by crediting the account of the Holder's Prime Broker with
DTC through its Deposit Withdrawal Agent Commission ("DWAC") system. The time
periods for delivery and penalties described herein shall likewise apply to the
electronic transmittals described herein.


(f) Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder's allocated
portion of the Reserved Amount) shall be deemed converted into shares of Common
Stock and (ii) the Holder's rights as a Holder of such converted portion of this
Debenture shall cease and terminate, excepting only the right to receive
certificates for such shares of Common Stock and to any remedies provided herein
or in the Transaction Documents or otherwise available at law or in equity to
such Holder because of a failure by the Company to comply with the terms of this
Debenture, including but not limited to the remedies provided in Section
2(d)(iv), Section 6 and Section 8 hereof. Notwithstanding the foregoing, if a
Holder initiates a Conversion Revocation or a Redemption Revocation pursuant to
Section 2(d)(iv) hereof, the Holder shall regain the rights of a Holder of this
Debenture with respect to such unconverted portion of this Debenture as
specified in Section 2(d)(iv) and the Company shall, as soon as practicable,
return such unconverted portion of this Debenture to the Holder or, if the
Debenture Certificate has not been surrendered, adjust its records to reflect
that such portion of the Debenture has not been converted. In all cases, the
Holder shall retain all of its rights and remedies (including, without
limitation, the right to receive Failure Payments pursuant to Section 6 to the
extent required thereby for such Event of Failure and any subsequent Event of
Failure and the right to receive the Default Amount pursuant to Section 8 to the
extent required thereby) for the Company's failure to convert this Debenture.


12

--------------------------------------------------------------------------------


(g)  Forced Conversion.
 
Anytime after the Effective Date, if for each of any ten (10) consecutive
Trading Days (i) the Equity Payment Conditions have all been met, and (ii) the
closing bid price for the Common Stock exceeds $2.50, then the Company may
provide to the Holders a twenty (20) Trading Day advance notice (an “Advance
Forced Conversion Notice”) to all Holders notifying the Holders that the Company
has elected to force each Holder to convert all or a specified portion of the
Debenture held by such Holders on the date that is Twenty (20) Trading Days
after the date of such advance notice (the “Target Forced Conversion Date”). If
the closing bid price for the Common Stock for each Trading Day during the ten
(10) consecutive Trading Day period immediately preceding the Target Forced
Conversion Date (the “Forced Conversion Threshold Period”) exceeds $2.50, and if
the Equity Payment Conditions are met during each Trading Day of the Forced
Conversion Threshold Period, then the Debenture shall be deemed automatically
converted as of the Target Forced Conversion Date to the extent set forth in the
Advance Forced Conversion Notice (a “Forced Conversion”). The Company shall,
within three (3) business days after the Target Forced Conversion Date (the
"DELIVERY PERIOD"), issue and deliver (or cause its Transfer Agent so to issue
and deliver) in accordance with the terms hereof and the Purchase Agreement to
or upon the order of the Holder that number of shares of Common Stock
(“Conversion Shares”) for the principal amount of this Debenture for which
conversion was forced (plus the dollar amount of any accrued but unpaid
Interest) as shall be determined in accordance herewith. In the event of a
Forced Conversion, the Holder shall promptly deliver the Debenture for which
conversion was forced to the Company, if and to the extent required under
Section 2(d)(vi) hereof.
 
Notwithstanding the above, if any one or more of the Equity Payment Conditions
are not met on any Trading Day during the Forced Conversion Threshold Period,
then the Company shall not be entitled to force conversion of the portion of the
Debenture described in the Advance Company Redemption Notice. Any Forced
Conversion Notices shall be applied ratably to all of the Holders in proportion
to each Holder’s initial purchases of Debentures pursuant to the Securities
Purchase Agreement, provided that any voluntary conversions by a Holder during
the Forced Conversion Threshold Period shall be applied against such Holder’s
pro-rata allocation thereby decreasing the aggregate amount forcibly converted
hereunder.
 
Notwithstanding anything herein to the contrary, a Forced Conversion Notice
shall be void and of no effect to the extent that, in the sole determination of
the Holder, the forced Conversion would cause the 9.99% Beneficial Ownership
Limitation of Section 2(a)(ii) to be exceeded. In the event the Company issues a
Forced Conversion Notice and because of the 9.99% Beneficial Ownership
Limitation it is unable to force the Holders to convert all of the Debenture, as
to any portion of the Debenture outstanding, the Company shall not have the
right to issue another Forced Conversion Notice for at least 30 days and at such
time all conditions hereunder must again be met, including the pricing condition
and the Equity Payment Conditions.
 
13

--------------------------------------------------------------------------------


Section 3. Effect of Certain Events.


(a) Effect of Merger, Consolidation, Etc. At the option of the Holder, the sale,
conveyance or disposition of all or substantially all of the assets of the
Company, the effectuation by the Company of a transaction or series of related
transactions in which more than 50% of the voting power of the Company is
disposed of, or the consolidation, merger or other business combination of the
Company with or into any other Person (as defined herein) or Persons when the
Company is not the survivor shall, at the Holder’s option, either: (i) be deemed
to be an Event of Default (as defined in Section 7) pursuant to which the
Company shall be required to pay to the Holder upon the consummation of and as a
condition to such transaction an amount equal to the Default Amount (as defined
in Section 8) or (ii) be treated pursuant to Section 3(b) hereof. "PERSON" shall
mean any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization.


(b) Adjustment Due to Merger, Consolidation, Etc. If, at any time when this
Debenture or any portion thereof is issued and outstanding and prior to
conversion of all of this Debenture, there shall be any merger, consolidation,
exchange of shares, recapitalization, reorganization, or other similar event, as
a result of which shares of Common Stock of the Company shall be changed into
the same or a different number of shares of another class or classes of stock or
securities of the Company or another entity, or in case of any sale or
conveyance of all or substantially all of the assets of the Company other than
in connection with a plan of complete liquidation of the Company (each, a
"CHANGE OF CONTROL TRANSACTION"), then the Holder of this Debenture, at the
Holder’s option, shall thereafter have the right to receive upon conversion of
this Debenture, upon the basis and upon the terms and conditions specified
herein and in lieu of the shares of Common Stock immediately theretofore
issuable upon conversion, such stock, securities or assets which the Holder
would have been entitled to receive in such transaction had the Debenture (plus
any accrued and unpaid Interest, Failure Payments and other Required Cash
Payments) been converted in full immediately prior to such transaction (without
regard to any contractual, legal, or regulatory restrictions on such exercise
and issuance, if any, including but not limited to the Beneficial Ownership
Limitation, and without regard to whether or not a sufficient number of shares
are authorized and reserved to effect any such exercise and issuance), and in
any such case appropriate provisions shall be made with respect to the rights
and interests of the Holder of this Debenture to the end that the provisions
hereof (including, without limitation, provisions for adjustment of the
Conversion Price and of the number of shares issuable upon conversion of this
Debenture) shall thereafter be applicable, as nearly as may be practicable in
relation to any securities or assets thereafter deliverable upon the conversion
hereof. The Company shall not effect any transaction described in this Section
3(b) unless (a) it first gives, thirty (30) days prior written notice of the
record date of the special meeting of shareholders to approve, or if there is no
such record date, the consummation of, such merger, consolidation, exchange of
shares, recapitalization, reorganization or other similar event or sale of
assets (during which time the Holder shall be entitled to convert this
Debenture) and (b) the resulting successor or acquiring entity (if not the
Company) and, if an entity different from the successor or acquiring entity, the
entity whose capital stock or assets the holders of Common Stock are entitled to
receive as a result of such Change of Control Transaction, assumes by written
instrument the obligations of this Debenture, including this Section 3(b). The
above provisions shall similarly apply to successive consolidations, mergers,
sales, transfers or share exchanges.


14

--------------------------------------------------------------------------------


(c) Participation. The Holder, as the holder of the Debenture, shall be entitled
to receive such dividends paid and distributions made to the holders of Common
Stock of the Company to the same extent as if the Holder had completely
converted the Debenture into Common Stock (without regard to any limitations on
conversion herein or elsewhere and without regard to whether or not a sufficient
number of shares are authorized and reserved to effect any such exercise and
issuance) and had held such shares of Common Stock on the record date for such
dividends and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of Common Stock.


(d) Rights Upon Issuance of Purchase Rights. If at any time the Company grants,
issues or sells any Options, Convertible Securities or rights to purchase
shares, warrants, securities or other property pro rata to the record holders of
any class of Common Shares (the “Purchase Rights”), then the Holders will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which such Holder could have acquired if such Holder
had held the number of Common Shares acquirable upon complete conversion of the
Debenture (without taking into account any limitations or restrictions on the
convertibility of the Debenture) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Shares are to
be determined for the grant, issue or sale of such Purchase Rights.


(e) Additional Adjustments to Conversion Price. The Conversion Price shall be
subject to adjustment from time to time as provided in this Section 3(e).


(i) Adjustment of Conversion Price Due to Share Issuances (MFN). So long any
portion of this Debenture is outstanding, if the Company shall issue, sell, or
grant or agree to issue, sell or grant (A) any shares of Common Stock , except
for shares issued upon the exercise or conversion of currently outstanding
derivative securities, (B) any option (except for options granted pursuant to
the Company’s Equity Incentive Plan), warrant, debt or security that is
convertible or exchangeable into Common Stock, at an effective price per share
that is less than the Conversion Price in effect at the time of such issue
(each, a “Dilutive Issuance”), then, and thereafter successively upon each such
issue, the Conversion Price shall be reduced (an “MFN Adjustment”) to such other
lower issue price (the “MFN Adjustment Price”). For purposes of this adjustment,
the issuance of any security carrying the right to convert such security into
shares of Common Stock or of any warrant, right or option to purchase Common
Stock shall result in an adjustment to the Conversion Price upon the issuance of
the above-described security and again upon any adjustment to the conversion
price of such securities (which shall result in an adjustment of the Conversion
Price to an effective price per share equal to the lesser of the existing
Conversion Price and the then current conversion price of such securities) and
upon the issuance of shares of Common Stock upon exercise of such conversion or
purchase rights if such issuance is at a price lower than the then applicable
Conversion Price (which shall result in an adjustment of the Conversion Price to
a price equal to the lesser of the existing Conversion Price and the issuance
price of such shares of Common Stock). The reduction of the Conversion Price
described in this paragraph is in addition to other rights of the Holder
described in this Debenture and the Securities Purchase Agreement.


15

--------------------------------------------------------------------------------


(ii) Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a smaller number of shares, then, after the date of
record for effecting such combination, the Conversion Price in effect
immediately prior to such combination will be proportionately increased.


(iii) Notice of Adjustments. Whenever the Conversion Price is adjusted pursuant
to this Section 3 or otherwise, the Company shall promptly mail to the Holder a
notice (a “Conversion Price Adjustment Notice”) setting forth the Conversion
Price after such adjustment and setting forth a statement of the facts requiring
such adjustment. For purposes of clarification, whether or not the Corporation
provides a Conversion Price Adjustment Notice pursuant to this Section 3(g),
upon the occurrence of any event that leads to an adjustment of the Conversion
Price, the Holders are entitled to receive a number of Conversion Shares based
upon the new Conversion Price, as adjusted, for conversions occurring on or
after the date of such adjustment, regardless of whether a Holder accurately
refers to the adjusted Conversion Price in the Notice of Conversion.


Section 4. Company’s Right to Redeem. Anytime after the Effective Date, if (i)
the Equity Payment Conditions have all been met for the prior Trading Day, and
(ii) the daily VWAP of the Company’s common stock for the prior Trading Day
exceeds 150% of the Initial Conversion Price for this Debenture, then the
Company may provide to the Holders a twenty (20) Trading Day advance notice (an
“Advance Company Redemption Notice”) stating that the Company has elected to
Redeem all or any portion of the outstanding Debenture on the date that is
twenty (20) Trading Days after the date of such notice (the “Target Redemption
Date”), and certifying that the Company has set aside available cash in the
amount of the aggregate projected Company Redemption Amount (as defined below)
for use in effecting the redemption. If the daily VWAP for the Common Stock for
each Trading Day during the twenty (20) consecutive Trading Day period
immediately preceding the Target Redemption Date (the “Threshold Period”), which
twenty (20) consecutive Trading Day period shall have commenced only after the
Effective Date, exceeds 150% of the Initial Conversion Price for this Debenture,
and if the Equity Payment Conditions are met during each Trading Day of the
Threshold Period, then the Company shall, within five (5) Trading Days after any
such Threshold Period, deliver the Company Redemption Amount (as defined below)
to each Holder (a “Company Redemption”). If any one or more of the Equity
Payment Conditions are not met on any Trading Day during the Threshold Period,
then the Company shall not be entitled to redeem the portion of the Debenture
described in the Advance Company Redemption Notice. Any Company Redemption shall
be applied ratably to all of the Holders in proportion to each Holder’s initial
purchase of its Debenture under the Purchase Agreement, provided that any
voluntary conversions by a Holder during the Threshold Period shall be applied
against such Holder’s pro-rata allocation thereby decreasing the aggregate
amount forcibly converted hereunder. The Holder, at its option, may continue to
convert its Debenture in accordance with the terms hereof after the receipt of
an Advance Company Redemption Notice until the Holder receives payment of the
Company Redemption Amount, and the amount of this Debenture to be redeemed shall
not exceed the amount which remains outstanding as of the date of Payment of the
Company Redemption Amount. Once the Company delivers an Advance Company
Redemption Notice, the Company may not deliver another such notice for at least
thirty (30) Trading Days. The “Company Redemption Amount” shall equal one
hundred and twenty five percent (125%) of the outstanding principal amount of
the Debenture being redeemed, plus all accrued and unpaid Interest, Failure
Payments or other Required Cash Payments.


16

--------------------------------------------------------------------------------


Neither a Forced Conversion nor a Company Redemption of the Debenture shall have
any effect on the Holder’s Warrants. Notwithstanding any Forced Conversion or
Company Redemption of the Debenture, the Holder shall retain all of the Warrants
to which it would otherwise be entitled.


Section 5. Certain Covenants.


(a) Distributions on Capital Stock. So long as any portion of this Debenture is
outstanding, the Company shall not, without the Holder's written consent, (a)
pay, declare or set apart for such payment, any dividend or other distribution
(whether in cash, property or other securities) on shares of capital stock other
than dividends on shares of Common Stock solely in the form of additional shares
of Common Stock or (b) directly or indirectly or through any subsidiary make any
other payment or distribution in respect of its capital stock.


(b) Restriction on Stock Repurchases. So long as any portion of this Debenture
is outstanding, the Company shall not, without the Holder's written consent,
redeem, repurchase or otherwise acquire (whether for cash or in exchange for
property or other securities or otherwise) in any one transaction or series of
related transactions any shares of capital stock of the Company or any warrants,
rights or options to purchase or acquire any such shares.


(c) Incurrence of Indebtedness.  So long as this Debenture is outstanding, the
Company shall not, without the Holder’s written consent, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness, other than the
Indebtedness evidenced by this Debenture unless such Indebtedness is (i)
subordinated in right of payment to the Debentures; or (ii) trade payables in
the ordinary course of business; (iii) letters of credit for the purchase,
manufacture or shipment of inventory, and (iv) capital leases for equipment
reasonably necessary for the Company’s business.


17

--------------------------------------------------------------------------------


(d) Senior Securities. The Debentures shall constitute senior debt of the
Company. There is no debt currently outstanding that is senior to the Debentures
except as set forth on SCHEDULE 5(D). All future debt issued by the Company
shall be subordinated and junior to the Debentures. The Company shall not,
without the written permission of the Holder, issue any other debt that is
senior to, or pari passu with, the Debentures.


(e) Negative Covenants. As long as any portion of this Debenture remains
outstanding, without the prior written consent of Holders holding at least 75%
of the then outstanding principal amount of Debentures, the Company shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly:
 
(i) other than as contemplated by the Transaction Documents, enter into, create,
incur, assume, guarantee or suffer to exist any indebtedness for borrowed money
of any kind, including but not limited to, a guarantee, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;


(ii) enter into, create, incur, assume or suffer to exist any mortgage, lien,
pledge, charge, security interest or other encumbrance upon or in any property
or assets (including accounts and contract rights) owned by the Company or any
of its Subsidiaries (collectively, "Liens") of any kind, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;


(iii) amend its charter documents, including, without limitation, the
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;


(iv) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of Common Stock or Common Stock Equivalents
other than as to (a) the Conversion Shares or Warrant Shares as permitted or
required under the Transaction Documents and (b) repurchases of Common Stock or
Common Stock Equivalents of departing officers and directors of the Company,
provided that all repurchases from such departing officers and directors shall
not exceed an aggregate of $150,000 in any 12 month period;


(v) other than those required under the terms of this Debenture, pay cash
dividends or distributions on any equity securities of the Company;


18

--------------------------------------------------------------------------------


(vi) enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or


(vii) enter into any agreement with respect to any of the foregoing.


(f) Rights Upon Issuance of Purchase Rights.


If at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase shares, warrants, securities or other property
pro rata to the record holders of any class of Common Shares (the “Purchase
Rights”), then the Holders will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which such
Holder could have acquired if such Holder had held the number of Common Shares
acquirable upon complete conversion of the Debenture (without taking into
account any limitations or restrictions on the convertibility of the Debenture)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Shares are to be determined for the grant,
issue or sale of such Purchase Rights.


 (g) Limitations on Senior Management Securities. The Company shall not permit
any of its senior management to sell or transfer, directly or indirectly, any
Common Stock, Option, Convertible Security or any other instrument convertible
into or exercisable or exchangeable for Common Stock, or to convert or exercise
any such convertible or exercisable instrument (except as may be issued pursuant
to the terms of an Approved Share Plan) beneficially owned by such Person,
unless (i) holders of Debentures representing at least 75% of the aggregate
principal amount of the Debentures then outstanding shall have executed a
written consent to such sale, transfer or exercise or (ii) for each of the sixty
(60) consecutive Trading Days (the “Limitation Measuring Period”) prior to the
date of such sale, transfer or exercise, the Registration Statement covering the
resale of the Conversion Shares shall have been effective and the VWAP of the
Common Stock shall have equaled or exceeded 175% of the initial Conversion Price
(subject to appropriate adjustments for stock splits, stock dividends, stock
combinations and other similar transactions after the Issue Date) for each
Trading Day during the Limitation Measuring Period (the “Senior Management
Limitation”).


(h) Major Transaction. The Company shall not effect a Major Transaction, as
defined below, unless it shall first place into an escrow account with an
independent escrow agent, at least five (5) Business Days prior to the closing
date of the Major Transaction (the “Major Transaction Escrow Deadline”), an
amount equal to the Mandatory Redemption Amount (as defined below) for the
Holder’s outstanding Debenture (the “Major Transaction Escrow Amount”).
Concurrently upon closing of any Major Transaction, the Company shall pay or
shall instruct the escrow agent to pay the Mandatory Redemption Amount to the
Holder, which payment shall constitute a redemption of the Debenture
(“Redemption Upon Major Transaction”).  
 
19

--------------------------------------------------------------------------------


For purposes hereof, a "Major Transaction" shall be deemed to have occurred at
such time as any of the following events have occurred:


(A) a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (A) following which
the holders of Common Stock of the Company immediately preceding such
consolidation, merger, combination or event either (i) no longer hold a majority
of the shares of Common Stock of the Company or (ii) no longer have the ability
to elect the board of directors of the Company or (B) as a result of which
shares of Common Stock of the Company shall be changed into (or the shares of
Common Stock become entitled to receive) the same or a different number of
shares of the same or another class or classes of stock or securities of the
Company or another entity (collectively, a “Change of Control”);


(B) the sale or transfer of all or substantially all of the Company's assets (an
“Asset Sale”);  


(C) a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock, such that following such purchase, tender or exchange
offer a Change of Control shall have occurred; or


(D) an issuance or series of issuances by the Company after the date of this
Debenture, without the Holder’s approval, of an aggregate number of shares of
Common Stock in excess of 25% of the Company’s outstanding common stock as of
the date hereof.




Section 6. Events of Failure.


(a) Definitions.


Each of the following shall be considered to be an “EVENT OF FAILURE”:


(i) A Conversion Failure as defined in Section 2(c)(iii) hereof;


(ii) A Registration Failure as defined in Section 7(c) hereof;


(iii) A Delisting Event as defined in Section 7(i) hereof;


(iv) A Share Authorization Failure as defined in Section 7(k) hereof;


(v) A Stop Trade Failure as defined in Section 7(m) hereof;


(vi) A Delivery Failure pursuant to Section 2(d)(iv) hereof or a failure by the
Company to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Debenture, the Securities Purchase Agreement or the Warrant,
or, if requested by Holder, a replacement Debenture Certificate;


20

--------------------------------------------------------------------------------


(vii) A Cross Default as defined in Section 7(n) hereof;


(viii) A Legend Removal Failure as defined in Section 7(p); or


(ix) Breach of any provision of Section 4(e) of the Securities Purchase
Agreement.


(x) A Payment Failure as defined in Section 7(a) hereof.


(b) Failure Payments. The Company understands that any Event of Failure (as
defined above) could result in economic loss to the Holder. In the event that
any Event of Failure occurs, as compensation to the Holder for such loss, the
Company agrees to pay (as liquidated damages and not as a penalty) to the Holder
the amount equal to eighteen percent (18%) per annum (“Failure Payments”) of the
aggregate outstanding principal amount of the Holder’s Debenture on such day (or
the maximum rate allowed under applicable law, whichever is less) after the date
of the Event of Failure until the Event of Failure is cured, compounded monthly.
The Company shall pay any payments incurred under this Section in immediately
available funds upon demand. Failure Payments are in addition to any Shares that
the Holder is entitled to upon conversion of this Debenture. Notwithstanding
anything to the contrary herein, the amount of Failure Payments payable by the
Company to the Holder due to a Registration Failure shall not exceed an
aggregate total of nine percent (9%) (the “Registration Failure Payment Cap”) of
the aggregate outstanding principal amount of the Holder’s Debenture.
 
(c) Payment of Accrued Failure Payments. The accrued Failure Payments for each
Event of Failure shall be paid in cash on or before the fifth (5th) day of each
month following a month in which Failure Payments accrued, PROVIDED that, at the
option of the Holder (by written notice to the Company), if such payments are
not paid within the time period specified, such payments shall be added to the
outstanding principal amount of this Debenture, in which event interest shall
accrue thereon in accordance with the terms of this Debenture and such
additional principal amount shall be convertible into Common Stock at the
applicable Conversion Price in accordance with the terms of this Debenture.
Nothing herein shall limit the Holder's right to pursue actual damages (to the
extent in excess of the Failure Payments) for the Company's Event of Failure,
and the Holder shall have the right to pursue all remedies available at law or
in equity (including a decree of specific performance and/or injunctive relief).
Any shares of Common Stock issued upon conversion of such amounts shall be
Registrable Securities (as defined in the Registration Rights Agreement).
 
21

--------------------------------------------------------------------------------


(d) Maximum Rate of Interest. Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest or dividends required to be paid or other charges hereunder exceed the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.


(e) Liquidated Damages. The parties hereto acknowledge and agree that the sums
payable as Failure Payments or pursuant to a Mandatory Redemption shall give
rise to liquidated damages and not penalties. The parties further acknowledge
that (i) the amount of loss or damages likely to be incurred by the Holder is
incapable or is difficult to precisely estimate, (ii) the amounts specified bear
a reasonable proportion and are not plainly or grossly disproportionate to the
probable loss likely to be incurred by the Investor, and (iii) the parties are
sophisticated business parties and have been represented by sophisticated and
able legal and financial counsel and negotiated this Agreement at arm’s length.


Section 7. Events of Default.


Each of the following events shall be considered to be an "EVENT OF DEFAULT,"
unless waived by the Holder:


(a) Failure to Make Cash Payments. The Company fails to pay (each, a “Payment
Failure”) any cash payments due to the Holder under the terms of this Debenture
when due under this Debenture, whether on a dividend payment due date, at
maturity, upon mandatory prepayment, upon acceleration, upon an Event of
Failure, or upon an Automatic Redemption or otherwise or fails to pay any
liquidated damages or due and owing under this Debenture, the Securities
Purchase Agreement, a Warrant or any other Transaction Document when due,
including but not limited to all accrued and unpaid Interest, Failure Payments
and accrued and unpaid interest thereon (each cash payment referred to above is
referred to as a “Required Cash Payment”), and such failure continues for a
period of five (5) days after the applicable due date with respect to Required
Cash Payments in excess of $50,000 or continues for a period of twenty (20) days
after the applicable due date with respect to Required Cash Payments that are
$50,000 or less.


(b) Conversion and Delivery of the Shares. The Company (a) fails to issue and
deliver shares of Common Stock to the Holder upon exercise by the Holder of the
conversion rights of the Holder in accordance with the terms of this Debenture
(for a period of at least sixty (60) days, if such failure is a Conversion
Failure solely as a result of a shortage of authorized shares and the Company is
using its best efforts to authorize a sufficient number of shares of Common
Stock as soon as practicable or for a period of at least twenty (20) days if
such failure is a Delivery Failure under Section 2(d)(iv) and is not as a result
of a shortage of authorized shares), (b) at any time, the Company announces or
states in writing that it will not honor its obligations to issue shares of
Common Stock to the Holder upon exercise by the Holder of the conversion rights
of the Holder in accordance with the terms of this Debenture, (c) fails for a
period of twenty (20) days to transfer or cause its transfer agent to transfer
(electronically or in certificated form) any certificate for shares of Common
Stock issued or issuable to the Holder upon conversion of the Debenture as and
when required by the terms of this Debenture or the Registration Rights
Agreement, or (d) fails for a period of twenty (20) days to remove any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of this Debenture as and when required by the Debenture, the
Purchase Agreement or the Registration Rights Agreement (or makes any
announcement or written statement that it does not intend to honor the
obligations described in this paragraph).


22

--------------------------------------------------------------------------------


(c) Failure to Effect Registration.  A Registration Default occurs, where
“Registration Default” shall mean a Registration Failure (as defined below) that
occurs and remains uncured for a period of more than ninety (90) days, where as
“Registration Failure” means that (i) the Company fails to file with the
Securities and Exchange Commission on or before the Filing Deadline (as defined
in the Registration Rights Agreement, the “FILING DEADLINE) the Registration
Statement(s) (as defined in the Registration Rights Agreement, the “REGISTRATION
STATEMENT(S)”) required to be filed pursuant to Section 2(a) of the Registration
Rights Agreement, or (ii) the Company fails to obtain effectiveness with the
Securities and Exchange Commission prior to the Registration Deadline of the
Registration Statement(s) (as defined in the Registration Rights Agreement)
required to be filed pursuant to Section 2(a) of the Registration Rights
Agreement, or fails to keep such Registration Statements current and effective
as required in Section 3 of the Registration Rights Agreement, or (iii) the
Company fails to file any amendment to the Registration Statement, or any
additional Registration Statement required to be filed pursuant to Section 3(b)
of the Registration Rights Agreement within twenty (20) days of the applicable
Registration Trigger Date (as defined in the Registration Rights Agreement), or
fails to cause such amendment and/or new Registration Statement to become
effective within sixty (60) days of the applicable Registration Trigger Date (as
defined in the Registration Rights Agreement), or (iv) any Registration
Statement required to be filed under the Registration Rights Agreement, after
its initial effectiveness and during the Registration Period (as defined in the
Registration Rights Agreement), lapses in effect or sales of all of the
Registrable Securities (as defined in the Registration Rights Agreement) cannot
otherwise be made thereunder (whether by reason of the Company's failure to
amend or supplement the prospectus included therein in accordance with the
Registration Rights Agreement, the Company's failure to file and obtain
effectiveness with the SEC of an additional Registration Statement or amended
Registration Statement required pursuant to Section 12 of the Registration
Rights Agreement or otherwise). A Registration Default shall also be deemed to
have occurred if, at any time, the Company fails to provide a commercially
reasonable written response to any comments (“SEC Comments”) to a Registration
Statement submitted by the SEC within twenty (20) business days of the date that
such SEC comments are received by the Company (a “Company SEC Comment Response
Failure”).


(d) Breach of Covenants. The Company breaches any covenant or other term or
condition of this Debenture, or any of the other Transaction Documents in any
respect, for which a default period is not already specified, and such breach,
if subject to cure, continues for a period of twenty (20) days after written
notice to the Company from the Holder.


23

--------------------------------------------------------------------------------


(e) Breach of Representations and Warranties.  Any representation or warranty of
the Company made herein, in any of the Transaction Documents or in any
agreement, statement or certificate given in writing pursuant hereto (including,
without limitation, pursuant to the Purchase Agreement, the Registration Rights
Agreement and the Warrants), shall be false or misleading in any material
respect when made and the breach of which has a material adverse effect on the
rights of the Holder with respect to this Debenture, the Purchase Agreement, the
Registration Rights Agreement or the Warrants.


(f) Receiver or Trustee.  The Company or any subsidiary of the Company shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.


(g) Judgments.  Any money judgment, writ or similar process shall be entered or
filed by a court against the Company or any subsidiary of the Company or any of
its property or other assets for more than $1,000,000, and shall remain
unvacated, unbonded or unstayed for a period of twenty (20) days unless
otherwise consented to by the Holder, which consent will not be unreasonably
withheld.


(h) Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Company or any
"significant subsidiary" (as defined in Rule 1-02(w) of Regulation S-X
promulgated under the 1933 Act) of the Company.


(i) Delisting of Common Stock. A Delisting Event (as defined below) occurs and
remains uncured for a period of thirty (30) days, where a “Delisting Event”
means Delisting of the Common Stock from the Principal Market; failure to comply
with the requirements for continued listing on the Principal Market for a period
of seven consecutive trading days; or notification from the Principal Market
that the Company is not in compliance with the conditions for such continued
listing on the Principal Market.


(j) Default Under Other Debentures or Warrants.  An Event of Default has
occurred and is continuing with respect to any Debenture issued pursuant to the
Purchase Agreement and held by other holders or under any of the warrants issued
to other holders pursuant to the other purchase agreements relating to the
Debenture.


(k) Failure to Authorize and Reserve Common Stock. A Share Authorization Failure
(as defined below) occurs and remains uncured for a period of sixty (60) days,
where a “Share Authorization Failure” means that the Company shall fail to
authorize and reserve, and maintain authorized and reserved, shares of Common
Stock as required under Section 2(c) hereof.


24

--------------------------------------------------------------------------------


(l)  Stop Trade. A Stop Trade Default occurs, where a “Stop Trade Default” means
a Stop Trade Failure (as defined below) that occurs and remains uncured for a
period of thirty (30) days, where a “Stop Trade Failure” means that an SEC or
judicial stop trade order or Principal Market trading suspension with respect to
Company's Common Stock. A “Stop Trade Default” shall immediately occur in the
event of a Stop Trade Failure, where a contributing cause to such trade stoppage
is a failure by the Company to make any required filings within the time
required by the applicable laws or regulations (a “Company Filing Failure”).


(m) Reverse Splits. The Company effectuates a reverse split of its
Common Stock without the prior written consent of the Holder.


(n) Cross Default. An Event of Default (as defined herein and in each of the
Holder’s Warrants, respectively) in any other Debenture or Warrant issued by the
Company to the Holder pursuant to the Securities Purchase Agreement or any other
agreement between the parties currently existing or in the future shall
constitute an Event of Default hereunder. In addition, a Cross Default (as
defined below) that occurs and remains uncured for a period of twenty (20) days
shall constitute an Event of Default, where a “Cross Default” means a default by
the Company of a material term, covenant, warranty or undertaking of any of the
Transaction Documents (as that term is defined in the Purchase Agreement) or
other agreement to which the Company and Holder are parties, including but not
limited to the Debentures, the Warrants issued pursuant to the Securities
Purchase Agreement and the Warrants issued pursuant to other securities purchase
agreements related to the sale of Debentures, or the occurrence of a material
event of default under any such other agreement which is not cured after any
required notice and/or cure period


(o) Failure to Make Timely 1934 Act Filings.  An SEC Filing Failure (as defined
below) occurs and remains uncured for a period of thirty (30) days, where an
“SEC Filing Failure” means that the Company shall fail to make timely filings of
all reports required to be filed with the SEC pursuant to the Securities Act of
1934 (the “1934 Act”) or the Company shall cease to be a “Reporting Issuer”
under the 1934 Act.


(p) Legend Removal Failure. A Legend Removal Failure (as defined below) occurs
and remains uncured for a period of twenty (20) days, where “Legend Removal
Failure” means a failure by the Company to issue Conversion Shares or Payment
Shares without restrictive legends or to remove restrictive legends from
Conversion Shares or Payment Shares when so required, in each case pursuant to
Section 2(e) hereof or otherwise pursuant to the Transaction Documents.
 
(q) Corporate Existence; Major Transaction. The Company has failed to place the
Major Transaction Escrow Amount into escrow by the Major Transaction Escrow
Deadline, or has effected a Major Transaction without paying the Major
Transaction Escrow Amount to the Holder.
 
25

--------------------------------------------------------------------------------


(r)  Breach of Capital Raising Limitations, Limited Issuances or Rights of
Participation. A breach of any of Section 4(e)(i - v) of the Securities Purchase
Agreement occurs.


(s) (A) the indictment or conviction of any of the named executive officers (as
defined in Item 402(a)(3) of Regulation S-K) or any of the directors of the
Company of a violation of federal or state securities laws or (B) the settlement
in an amount over $100,000 by any such officer or director of an action relating
to such officer's violation of federal or state securities laws, breach of
fiduciary duties or self-dealing.
 
26

--------------------------------------------------------------------------------


Section 8. Mandatory Redemption; Posting of Bond.


(a) [Intentionally Left Blank].


(b) Mandatory Redemption. If any Events of Default shall occur then, unless
waived by the Holder, upon the occurrence and during the continuation of any
Event of Default, at the option of the Holder, such option exercisable through
the delivery of written notice to the Company by such Holders (the "DEFAULT
NOTICE"), the Debenture shall become immediately due and payable and the Company
shall pay to the Holder (a “MANDATORY REDEMPTION”), in full satisfaction of its
obligations hereunder, an amount equal to the greater of (i) and (ii)
immediately below, referred to herein as the "DEFAULT AMOUNT" or the “MANDATORY
REDEMPTION AMOUNT”):


(i) 115% TIMES the SUM of


(x) the aggregate outstanding principal amount of this Debenture, PLUS


(y) all accrued and unpaid Interest thereon for the period beginning on the
Issue Date and ending on the date of payment of the Default Amount (the "DEFAULT
PAYMENT DATE"), PLUS


(z) accrued and unpaid Failure Payments and other Required Cash Payments, if
any.
 
(the then outstanding principal amount of this Debenture to the date of payment
PLUS the amounts referred to in clauses (y) and (z) shall collectively be known
as the "DEFAULT SUM"),


or


(ii) the Conversion Value of the Default Sum to be prepaid, where ”CONVERSION
VALUE” means


(a) the number of shares of Common Stock that would be issuable upon conversion
of such Default Sum in accordance with Section 2 (without giving any effect to
any limitation on conversion of this Debenture contained herein, including but
not limited to the 4.99% Beneficial Ownership Limitation and the 9.9% Beneficial
Ownership Limitation) on the date that the Holder delivers a Default Notice to
the Company or the date that the Company pays the Default Amount, whichever
yields the greatest number of shares (the “Default Notice Date”) calculated as
follows: the Default Sum divided by the lesser of (1) the Default Reset Price
(as defined below) in effect on the Default Notice Date or (2) the Default Reset
Price in effect on the date that the Company pays the Default Amount.


27

--------------------------------------------------------------------------------


MULTIPLIED BY


(b) the greater of (i) the Closing Price (as defined herein) for the Common
Stock on the Default Notice Date or (ii) the Closing Price on the date that the
Company pays the Default Amount.


After an Event of Default occurs, the Conversion Price shall be permanently
decreased (but not increased) on the first Trading Day of each calendar month
thereafter (each a “Default Adjustment Date”) until the Default Amount is paid
in full, to a price (the “Default Reset Price”) equal to the lesser of (i) the
Conversion Price then in effect, or (ii) the lowest Market Price that has
occurred on any Default Adjustment Date since the date that the Event of Default
began. Notwithstanding the occurrence of an Event of Default, Failure Payments
and any other Required Cash Payments shall continue to accrue. The Default
Amount, together with all other amounts payable hereunder, shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Holder shall be
entitled to exercise all other rights and remedies available at law or in
equity.


If the Company fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable (the “Default Amount Due
Date”), then interest shall accrue thereon at a rate of eighteen percent (18%)
per annum, compounded monthly (or the maximum amount allowed by applicable law,
whichever is less), and the Holder shall have the right at any time, so long as
the Company remains in default (and so long and to the extent that there are
sufficient authorized shares), to require the Company, upon written notice
(“Default Conversion Notice”) (which may be given one or more times, from time
to time anytime after the Default Amount Due Date), to immediately issue, in
lieu of all or any specified portion (the “Specified Portion”) of the unpaid
portion (the “Unpaid Portion”) of the Default Amount, a number of shares (the
“Default Shares”) of Common Stock of the Company, subject to the Default 9.99%
Limitation (as defined below), equal to the Specified Portion of the Default
Amount divided by the Default Adjustment Price in effect on the date such shares
are issued to the Holder, PROVIDED THAT, the Holder may require that such
payment of shares be made in one or more installments at such time and in such
amounts as Holder chooses. The Default shares are due within five (5) Business
Days of the date that the Holder delivers a Default Conversion Notice to the
Company (the “Default Share Delivery Deadline”).


To the extent redemptions required by this Section 8 are deemed or determined by
a court of competent jurisdiction to be prepayments of the Debenture by the
Company, such redemptions shall be deemed to be voluntary prepayments. If the
Company is unable to redeem all of the Debenture submitted for redemption, the
Company shall redeem a pro rata amount from each Holder based on the principal
amount of the Debenture submitted for redemption by such Holder relative to the
total principal amount of Debentures submitted for redemption by all Holders.


28

--------------------------------------------------------------------------------


The Holder shall not be entitled to receive Default Shares on a given date if
and to the extent that such issuance would cause the 9.99% Amount, as defined
below, to be exceeded (the ”Default 9.99% LIMITATION”). If and to the extent
that the issuance of Default Shares with respect to a given Specified Portion
would result in the a violation of the Default 9.99% Limitation, then that
particular Specified Portion shall be automatically reduced to a value that
would cause the number of Default Shares to be issued to equal the 9.99% Amount,
and the amount of such reduction shall be added back to the Unpaid Portion of
the Default Amount.


For purposes hereof, “9.99% Amount” shall mean a number of Default Shares to be
issued with respect to a particular Specified Portion of the Default Amount
which would, when aggregated with all other shares of Common Stock held by the
Holder and its affiliates at the time of such issuance, result in beneficial
ownership by the Holder and its affiliates of exactly 9.99% of the outstanding
shares of Common Stock of the Company, with beneficial ownership being
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the "EXCHANGE ACT"), and Regulations 13D-G thereunder,
PROVIDED THAT the 9.99% Limitation shall be conclusively satisfied if the Holder
provides a signed representation that the issuance of the applicable shares will
not violate the 9.99% Limitation, and the Company shall not be entitled to
require additional documentation of such satisfaction.


(c) Posting of Bond. In the event that any Event of Default occurs hereunder or
any Event of Default occurs under any of the Transaction Documents (as defined
in the Securities Purchase Agreement), the Company may not raise as a legal
defense (in any Lawsuit, as defined below, or otherwise) or justification to
such Event of Default any claim that such Holder or any one associated or
affiliated with such Holder has been engaged in any violation of law, unless the
Company has posted a surety bond (a “Surety Bond”) for the benefit of such
Holder in an amount equal to the aggregate Surety Bond Value (as defined below)
of all of the Holder’s Debenture and Warrants (the “Bond Amount”), which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to such Holder to the extent
Holder obtains judgment.


For purposes hereof, a “Lawsuit” shall mean any lawsuit, arbitration or other
dispute resolution filed by either party herein pertaining to any of the
Transaction Documents (as defined in the Securities Purchase Agreement).


“Debenture Market Value” shall mean the outstanding principal amount of this
Debenture, plus any accrued and unpaid Interest, Failure Payments and other
Required Cash Payments, divided by the lowest Conversion Price in effect at any
time during period between the applicable Event of Default and the filing of the
bond required by this subsection (the “Surety Bond Pricing Period”), all
multiplied by the highest Closing Price during the Surety Bond Pricing Period.


29

--------------------------------------------------------------------------------


“Surety Bond Value,” for each Debenture, shall mean 130% of the highest
Debenture Market Value (as defined above) of each of the Holder’s Debenture and
for each Warrant, shall mean 130% of the highest Warrant Market Value (as
defined in Section 9 of the Warrants) of each of the Holder’s Warrants (where,
in each case, such highest market value represents the highest value determined
during the period from the date of the subject Event of Default through the
trading day preceding the date that such bond goes into effect).


(d) Injunction and Posting of Bond. In the event that the Event of Default
referred to in subsection 8(c) above pertains to the Company’s failure to
deliver unlegended shares of common stock to the Holder pursuant to a Debenture
Conversion, Warrant Exercise, legend removal request, or otherwise, the Company
may not refuse such unlegended share delivery based on any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, unless an injunction from a court, on prior notice to
Holder, restraining and or enjoining conversion of all or part of said Debenture
shall have been sought and obtained by the Company and the Company has posted a
Surety Bond for the benefit of such Holder in the amount of the Bond Amount (as
described above), which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder to the extent Holder obtains judgment.


(e) Redemption by Other Holders. Upon the Company's receipt of notice from any
of the holders of the Other Debentures for redemption or repayment as a result
of an event or occurrence substantially similar to an Event of Default (each, an
"Other Redemption Notice"), the Company shall immediately, but no later than one
(1) Business Day of its receipt thereof, forward to the Holder by facsimile a
copy of such notice. If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is three (3) Business Days prior to the Company's
receipt of the Holder's Redemption Notice and ending on and including the date
which is three (3) Business Days after the Company's receipt of the Holder's
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from each holder of the Debentures (including the
Holder) based on the principal amount of the Debentures submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Business Day period.


Section 9. Conversion Cap Redemption; Automatic Redemption. 


(a) Conversion Cap Redemption. 


For purposes hereof, the following terms shall have the following meanings:


“Conversion Cap” shall mean a number of shares equal to thirty percent (30%) of
the number of shares of the Company’s common stock that are outstanding on the
Business Day immediately preceding the date of the Closing of the purchase of
Holder’s Debenture.


30

--------------------------------------------------------------------------------


“Fully Diluted Conversion Amount,” at any given time, shall mean (i) the
aggregate number of shares of Common Stock that have been issued to the Holder
upon the conversion of Holder’s Debenture, plus (ii) the aggregate number of
shares of Common Stock that would be issuable to the Holder upon the full
Conversion of all of Holder’s outstanding Debenture, together with any accrued
and unpaid interest, Failure Payments or other Required Cash Payments (without
regard to any limitations on conversion herein or elsewhere, including but not
limited to the Beneficial Ownership Limitation, and without regard to whether or
not a sufficient number of shares are authorized and reserved to effect any such
exercise and issuance).


“Holder’s Pro-Rata Portion” shall mean the purchase price of the Debenture
purchased by the Holder in this offering, divided by the aggregate purchase
price of all Debentures sold by the Company in this offering.


In the event that at any time the Fully Diluted Conversion Amount would exceed
the Holder’s Pro-Rata Portion of the Conversion Cap (a “Conversion Cap
Violation”), then the Company shall be required to redeem (a “Conversion Cap
Redemption”) a sufficient amount (the “Conversion Cap Redemption Amount”) of the
Debenture such that the Fully Diluted Conversion Amount after giving effect to
such redemption equals the Conversion Cap (a “Conversion Cap Redemption”). Each
Conversion Cap Redemption shall be at a redemption price, in cash, equal to the
outstanding principal amount of this Debenture, plus all accrued and unpaid
Interest, Failure Payments and other Required Cash Payments (the “Conversion Cap
Redemption Price”). The Conversion Cap Redemption Price shall be applied first
to accrued and unpaid Interest, Failure Payments and other Required Cash
Payments, and then to the principal amount of the Debenture.


The Conversion Cap Redemption Amount shall be due and payable in four (4) equal
payments, the first of which will be due on the first Business Day of the next
calendar month (the “First Cap Payment Date”) following the first Conversion Cap
Violation, the fourth of which shall be due on the Maturity Date, and the second
and third of which shall be due on the first Business Day of the calendar months
that are closest to being one-third (1/3) and two-thirds (2/3), respectively, of
the time period between the First Cap Payment Date and the Maturity Date, as
determined in good faith by the Company (each, a “Conversion Cap Redemption
Payment Date”).


In the event one or more additional Conversion Cap Violations occur subsequent
to the first such violation, the aggregate amount of accrued and unpaid
Conversion Cap Redemption Amounts from all such violations shall be paid in
equal payments on the remaining Conversion Cap Redemption Payment Dates as such
dates were determined pursuant to the first such violation.


(b) Automatic Redemption at End of Term. 


31

--------------------------------------------------------------------------------


Any Debenture that has not been submitted for conversion into Common Stock and
has not been subjected to a Default Notice by midnight, New York City time, on
the date that is two (2) years after the date hereof (the “Automatic Redemption
Date”), shall be automatically redeemed for a redemption price, in cash, equal
to the outstanding principal amount of this Debenture, plus all accrued and
unpaid Interest, Failure Payments and other Required Cash Payments (the
“Automatic Redemption Amount”). The Automatic Redemption Amount shall be due and
payable within 5 Trading Days of the Automatic Redemption Date.
 
Section 10.  Miscellaneous.


(a) Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


(b) Notices.  Any notice herein required or permitted to be given shall be in
writing and may be personally served or delivered by courier or sent by United
States mail and shall be deemed to have been given upon receipt if personally
served (which shall include telephone line facsimile transmission) or sent by
courier or five (5) days after being deposited in the United States mail,
certified, with postage pre-paid and properly addressed, if sent by mail. For
the purposes hereof, the address of the Holder shall be as shown on the records
of the Company; and the address of the Company shall be bioMETRX, Inc.; 500
North Broadway, Suite 204; Jericho, NY 11753; Phone: 516-937-2828; Fax:
516-937-2880. Both the Holder and the Company may change the address for service
by service of written notice to the other as herein provided. The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Debenture, including in reasonable detail a description of such action and
the reason therefore.  Without limiting the generality of the foregoing, the
Company will give written notice to the Holder (i) immediately upon any
adjustment of the Conversion Price, setting forth in reasonable detail, and
certifying, the calculation of such adjustment and (ii) at least twenty  days
prior to the date on which the Company closes its books or takes a record (A)
with respect to any dividend or distribution upon the Common Stock, (B) with
respect to any pro rata subscription offer to holders of Common Stock or (C) for
determining rights to vote with respect to any Major Transaction, dissolution or
liquidation, provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder.


(c) Payments.  Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Debenture, such payment shall be made in lawful money of
the United States of America by a check drawn on the account of the Company and
sent via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder's wire transfer instructions.  Whenever any amount expressed to be due by
the terms of this Debenture is due on any day which is not a Business Day, the
same shall instead be due on the next succeeding day which is a Business Day
and, in the case of any Interest Date which is not the date on which this
Debenture is paid in full, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of Interest due on
such date.  


32

--------------------------------------------------------------------------------


(d) Amendments. Except as otherwise expressly provided herein, the Debentures
and any provision hereof may only be amended by an instrument in writing signed
by the Company and the Holder. The term "Debenture" and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.


(e) Assignability. This Debenture shall be binding upon the Company and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns.


(f) Payment of Collection, Enforcement and Other Costs. If (a) this Debenture is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Debenture or to enforce the provisions of this
Debenture or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors' rights and
involving a claim under this Debenture, then the Company shall pay the costs
incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, attorneys' fees and disbursements.


(g) Governing Law; Arbitration; Equitable Relief. All questions concerning the
construction, validity, enforcement and interpretation of this Debenture or the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Any controversy or claim arising out
of or related to this Debenture or the breach hereof or thereof, shall be
settled by binding arbitration in New York, NY in accordance with the Expedited
Procedures (Rules 53-57) of the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”). A proceeding shall be commenced upon written
demand by Company or the Holder to the other. The arbitrator(s) shall enter a
judgment by default against any party, which fails or refuses to appear in any
properly noticed arbitration proceeding. The proceeding shall be conducted by
one (1) arbitrator, unless the amount alleged to be in dispute exceeds two
hundred fifty thousand dollars ($250,000), in which case three (3) arbitrators
shall preside. The arbitrator(s) will be chosen by the parties from a list
provided by the AAA, and if they are unable to agree within ten (10) days, the
AAA shall select the arbitrator(s). The arbitrators must be experts in
securities law and financial transactions. The arbitrators shall assess costs
and expenses of the arbitration, including all attorneys’ and experts’ fees, as
the arbitrators believe is appropriate in light of the merits of the parties’
respective positions in the issues in dispute. Each party submits irrevocably to
the jurisdiction of any state court sitting in New York, NY or to the United
States District Court sitting in New York for purposes of enforcement of any
discovery order, judgment or award in connection with such arbitration. The
award of the arbitrator(s) shall be final and binding upon the parties and may
be enforced in any court having jurisdiction. The arbitration shall be held in
such place as set by the arbitrator(s) in accordance with Rule 55. With respect
to any arbitration proceeding in accordance with this section, the prevailing
party’s reasonable attorney’s fees and expenses shall be borne by the
non-prevailing party.


33

--------------------------------------------------------------------------------


Although the parties, as expressed above, agree that all claims, including
claims that are equitable in nature, for example specific performance, shall
initially be prosecuted in the binding arbitration procedure outlined above, if
the arbitration panel dismisses or otherwise fails to entertain any or all of
the equitable claims asserted by reason of the fact that it lacks jurisdiction,
power and/or authority to consider such claims and/or direct the remedy
requested, then, in only that event, will the parties have the right to initiate
litigation respecting such equitable claims or remedies. The forum for such
equitable relief shall be in either a state or federal court sitting in New
York, NY. Each party waives any right to a trial by jury, assuming such right
exists in an equitable proceeding, and irrevocably submits to the jurisdiction
of said New York court. New York law shall govern both the proceeding as well as
the interpretation and construction of the Debenture and the transaction as a
whole.


Notwithstanding the above, the Holder shall be entitled to seek injunctive
relief in a state or federal court sitting in New York, NY to prevent a breach
of Section 5(h) hereof, pertaining to Major Transactions or Section 4(m) of the
Securities Purchase Agreement, pertaining to disposition of Intellectual
Property.


(h) Certain Amounts. Whenever pursuant to this Debenture the Company is required
to pay an amount in excess of the principal amount of the outstanding Debenture
(or the portion thereof required to be paid at that time) plus accrued and
unpaid Interest, plus Failure Payments on such amounts, plus any other Required
Cash Payments, the Company and the Holder agree that the actual damages to the
Holder from the receipt of cash payment on this Debenture may be difficult to
determine and the amount to be so paid by the Company represents stipulated
damages and not a penalty and is intended to compensate the Holder in part for
loss of the opportunity to convert this Debenture and to earn a return from the
sale of shares of Common Stock acquired upon conversion of this Debenture at a
price in excess of the price paid for such shares pursuant to this Debenture.
The Company and the Holder hereby agree that such amount of stipulated damages
is not plainly disproportionate to the possible loss to the Holder from the
receipt of a cash payment without the opportunity to convert this Debenture into
shares of Common Stock.


34

--------------------------------------------------------------------------------


(i) Allocations of Reserved Amount. The Reserved Amount shall be allocated pro
rata among the holders of Debentures based on the original principal amount of
Debentures issued to the Holder. Each increase to the Reserved Amount shall be
allocated pro rata among the holders of Debentures based on the aggregate number
of shares into which all of the Holder’s outstanding Debenture would be
convertible and into which all of Holder’s outstanding Warrants would be
exercisable at the time of the increase (collectively, the “Fully Diluted
Holdings”). In the event a Holder shall sell or otherwise transfer any of such
Holder's Debenture, each transferee shall be allocated a pro rata portion of
such transferor's Reserved Amount. Any portion of the Reserved Amount which
remains allocated to any person or entity which does not hold any Debentures
shall be allocated to the remaining Holders of Debentures, pro rata based on the
Holder’s Fully Diluted Holdings at the time of such allocation.
 
(j) Rule 144 Hold Period. For purposes of Rule 144, it is intended, understood
and acknowledged that the Common Stock issuable upon conversion of this
Debenture shall be deemed to have been acquired at the time the Debenture was
issued. Moreover, it is intended, understood and acknowledged that the holding
period for the Common Stock issuable upon conversion of this Debenture shall be
deemed to have commenced on the date this Debenture was issued.


(k) Purchase Agreement. By its acceptance of the Debenture, the Holder agrees to
be bound by the applicable terms of the Purchase Agreement.


(l) Notice of Corporate Events.  Except as otherwise provided in this Debenture,
the Holder of this Debenture shall have no rights as a Holder of Common Stock
unless and only to the extent that it converts this Debenture into Common Stock.
The Company shall provide the Holder with prior notification of any meeting of
the Company's shareholders (and copies of proxy materials and other information
sent to shareholders). In the event of any taking by the Company of a record of
its shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Company or any proposed liquidation, dissolution or winding up of the
Company, the Company shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Company shall make a public announcement of any event
requiring notification to the Holder hereunder substantially simultaneously with
the notification to the Holder in accordance with the terms of this Section
10(k).


35

--------------------------------------------------------------------------------


(m) Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Debenture will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Debenture or the Transaction
Documents, that the Holder shall be entitled, in addition to all other available
remedies at law or in equity, to an injunction or injunctions restraining,
preventing or curing any breach of the Debenture and the Transaction Documents
and to enforce specifically the terms and provisions thereof, without the
necessity of showing economic loss and without any bond or other security being
required.



1.  
IN WITNESS WHEREOF, Company has caused the Debenture to be signed in its name by
its duly authorized officer this 28th day of December, 2006.



COMPANY:
bioMETRX, Inc.


By:__________________________________
Print Name: Mark Basile
Title: Chief Executive Officer
36

--------------------------------------------------------------------------------



EXHIBIT A


NOTICE OF CONVERSION


(To be Executed by the Registered Holder in order to Convert the Debenture)


The undersigned hereby irrevocably elects to convert $__________ in principal
amount of the Debenture (defined herein) into shares of common stock, par value
$0.001 per share ("Common Stock"), of bioMETRX, Inc. (the "COMPANY"), plus:
- $_________ in accrued and unpaid Interest Payments,
- $_________ in accrued and unpaid Failure Payments, plus
- $_________ in accrued and unpaid interest on late payments,
-$_________ in other Required Cash Payments (specify): _____________
______________________________________________________.


all according to the conditions of the convertible Debenture of the Company
dated as of December 28, 2006 (the "DEBENTURE"), as of the date written below.
If securities are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates. No fee will be charged to
the Holder for any conversion, except for transfer taxes, if any. By submitting
this Notice of Conversion, the Holder certifies that the issuance of the number
of shares of Common Stock requested hereby will not result in a violation of the
4.99% Beneficial Ownership Limitation (or, if applicable, the 9.99% Beneficial
Ownership Limitation).


The Company shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system ("DWAC TRANSFER").


Name of DTC Prime Broker:______________________________
Account Number:________________________________________


In lieu of receiving shares of Common Stock issuable pursuant to this
Notice of Conversion by way of a DWAC Transfer, the undersigned hereby
requests that the Company issue a certificate or certificates for the
number of shares of Common Stock set forth above (which numbers are
based on the Holder's calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:


Name: _________________________________________________


Address: _______________________________________________



--------------------------------------------------------------------------------


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of the
Debenture shall be made pursuant to registration of the securities under the
Securities Act of 1933, as amended (the "ACT"), or pursuant to an exemption from
registration under the Act.


Date of Conversion:_______________________________
Applicable Conversion Price:________________________
Number of Shares of Common ______________________
Stock to be Issued Pursuant to (i): ____________________
Conversion of the Debenture:_______________________
(ii) Conversion of Conversion Failure Payments, Delivery Failure
Payments and/or payments pursuant to Section 2(c) of the
Registration Rights Agreement: _________________________________
Signature: ______________________________________________________
Name: _________________________________________________________
Address: _______________________________________________________


The Company is not required to issue shares of Common Stock until the original
Debenture(s) (or evidence of loss, theft or destruction thereof) to be converted
are received by the Company or its Transfer Agent, if such delivery is required
under the terms of the Debenture. The Company shall issue and deliver shares of
Common Stock to an overnight courier not later than two business days following
receipt of the original Debenture(s) to be converted, and shall make payments
pursuant to the Debenture for the number of business days such issuance and
delivery is late.



--------------------------------------------------------------------------------



